EXHIBIT 10.1

BALLY TOTAL FITNESS HOLDING CORPORATION EMPLOYMENT INDUCEMENT AWARD EQUITY
INCENTIVE PLAN

           1.           Purpose of the Plan. The purpose of this Plan is to
grant equity-based compensation Awards as a material employment inducement to
newly hired officers and key employees of the Company and its Affiliates, which
will enable these individuals to acquire or increase their ownership of Common
Stock of the Company on reasonable terms. The opportunity to own stock in the
Company provided through the Plan is intended to foster in these individuals an
incentive to join the Company and put forth maximum effort for the continued
success and growth of the Company and its Affiliates. The Plan is also intended
to aid in retaining quality executives and to assist in attracting the best
available individuals to the Company and its Affiliates in the future. All
Awards granted under the Plan are intended to constitute “employment inducement
awards” within the meaning of Section 303A.08 of the New York Stock Exchange
Listed Company Manual. Awards under the Plan may only be made in compliance with
such rules and other requirements as may be imposed by the New York Stock
Exchange in connection with employment inducement awards.

           2.          Definitions. As used herein, the following definitions
shall apply:

              2.1      “Acquiring Person” has the meaning set forth in Section
2.11(a) of the Plan.


              2.2      “Administrator” means the Board, any Committees or such
delegates as shall be administering the Plan in accordance with Section 4 of the
Plan.


              2.3      “Affiliate” means an “affiliate” within the meaning of
Rule 12b-2 of the General Rules and Regulations under the Exchange Act (as in
effect on the date the Plan is adopted by the Company).


              2.4      “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. federal and state laws, any
stock exchange or quotation system on which the Company has listed or submitted
for quotation the Common Stock to the extent provided under the terms of the
Company’s agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.


              2.5      “Associate” means an “associate” within the meaning of
Rule 12b-2 of the General Rules and Regulations under the Exchange Act (as in
effect on the date the Plan is adopted by the Company).




--------------------------------------------------------------------------------


              2.6      “Award” means a Stock Award or Option granted in
accordance with the terms of the Plan.


              2.7      “Awardee” means an Employee of the Company or any
Affiliate who has been granted an Award under the Plan.


              2.8      “Award Agreement” means a Stock Award Agreement and/or
Option Agreement, which may be in written or electronic format, in such form and
with such terms as may be specified by the Administrator, evidencing the terms
and conditions of an individual Award. Each Award Agreement is subject to the
terms and conditions of the Plan.


              2.9      “Beneficial Owner” means with respect to any Person, and
a Person shall be deemed to “beneficially own” and be the beneficial owner of
any securities (i) which such Person or any of such Person’s Affiliates or
Associates beneficially owns, directly or indirectly; (ii) which such Person or
any of such Person’s Affiliates or Associates has (A) the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities), or upon the exercise
of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange; or (B) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (1) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (2) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) which are beneficially owned, directly
or indirectly, by any other Person with which such Person or any of such
Person’s Affiliates or Associates has any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of securities)
for the purpose of acquiring, holding, voting (except to the extent contemplated
by the proviso to (ii)(B) above) or disposing of any securities of the Company.
Notwithstanding anything in this definition of beneficial ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed


2



--------------------------------------------------------------------------------


  to own beneficially hereunder.


              2.10      “Board” means the Board of Directors of the Company.


              2.11      “Change in Control” means a change in control of the
Company of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act (as in
effect on the date the Plan is approved by the Company), whether or not the
Company is then subject to such reporting requirement; provided, that, without
limitation, a Change in Control shall be deemed to have occurred if:


                (a)      any Person other than an Exempt Person (an “Acquiring
Person”) is or becomes the Beneficial Owner of Shares representing ten percent
(10%) or more of the combined voting power of the Company’s then outstanding
Shares other than either in connection with a transaction or series of related
transactions approved by the Board (which Board must include at least a majority
who were Continuing Directors and which transaction or series of related
transactions must have been approved by a majority of the Continuing Directors)
or as the result of the reduction in the number of issued and outstanding Shares
pursuant to a transaction or series of related transactions approved by the
Board;


                (b)      any Person other than an Exempt Person commences, or
publicly announces an intent to commence, a tender or exchange offer, the
consummation of which would result in such Person becoming the Beneficial Owner
of Shares representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding Shares;


                (c)      during any period of two (2) consecutive years (not
including any period prior to the adoption of this Plan) there shall cease to be
a majority of the Board comprised of Continuing Directors; or


                (d)      the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent more than eighty
percent (80%) of the combined voting power of the voting securities of the
Company outstanding immediately after such merger or consolidation, or (ii) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.


3



--------------------------------------------------------------------------------


              2.12      “Code” means the United States Internal Revenue Code of
1986, as amended.


              2.13      “Committee” means a committee of Directors appointed by
the Board in accordance with Section 4 of the Plan or the Compensation Committee
of the Board.


              2.14      “Common Stock” means the common stock of the Company.


              2.15      “Company” means Bally Total Fitness Holding Corporation,
or its successor.


              2.16      “Consultant” means any person engaged by the Company or
any Affiliate to render services to such entity as an advisor or consultant.


              2.17      “Continuing Director” means a Director of the Company
who is not an Acquiring Person or an Affiliate or Associate thereof or any of
their representatives, and who either was a Director of the Company before any
Person became an Acquiring Person, or whose nomination or election to the Board
was recommended or approved by a majority of the then Continuing Directors.


              2.18      “Conversion Award” has the meaning set forth in Section
4.2(l) of the Plan.


              2.19      “Director” means a member of the Board.“Director” means
a member of the Board.


              2.20      “Employee” means a regular, active employee of the
Company or any Affiliate, including an Officer. The Administrator shall
determine whether or not the chairman of the Board qualifies as an “Employee.”
Within the limitations of Applicable Law, the Administrator shall have the
discretion to determine the effect upon an Award and upon an individual’s status
as an Employee in the case of (i) any individual who is classified by the
Company or its Affiliate as leased from or otherwise employed by a third party
or as intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee’s
status from an employee to a Consultant or Director and (v) at the request of
the Company or an Affiliate an employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Company or an Affiliate is a party.


              2.21      “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended.


4



--------------------------------------------------------------------------------


              2.22      “Exempt Person” means the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company, any entity holding Shares for or pursuant to the terms of any such
plan, any Director of the Company holding office as of the close of business on
the date the Plan is adopted by the Company who are also officers of the Company
on such date, any immediate family member of or Person controlled by any such
Director.


              2.23      “Fair Market Value” means, unless the Administrator
determines otherwise, as of any date, the average of the highest and lowest
quoted sales prices for such Common Stock as of such date (or if no sales were
reported on such date, the average on the last preceding day on which a sale was
made), as reported in such source as the Administrator shall determine.


              2.24      “Grant Date” means the date upon which an Award is
granted to an Awardee pursuant to this Plan.


              2.25      “Incentive Stock Option” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.


              2.26      “Nonstatutory Stock Option” means an Option not intended
to qualify as an Incentive Stock Option.


              2.27      “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.


              2.28      “Option” means a right granted under Section 8 to
purchase a number of Shares at such exercise price, at such times and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”).


              2.29      “Participant” means the Awardee or any person (including
any estate) to whom an Award has been assigned or transferred as permitted
hereunder.


              2.30      “Person” means any individual, firm, corporation or
other entity, and shall include any successor (by merger or otherwise) of such
entity.


              2.31      “Plan” means this Bally Total Fitness Holding
Corporation Employment Inducement Award Equity Incentive Plan.


5



--------------------------------------------------------------------------------


              2.32      “Share” means a share of the Common Stock, as adjusted
in accordance with Section 12 of the Plan.


              2.33      “Stock Award” means an award or issuance of Shares made
under Section 10 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued employment or performance conditions) and terms
as are expressed in the agreement or other documents evidencing the Award (the
“Stock Award Agreement”).


              2.34      “Termination of Employment” shall mean ceasing to be an
Employee. The Administrator shall determine whether any corporate transaction,
such as a sale or spin-off of a division or business unit, or a joint venture,
shall be deemed to result in a Termination of Employment.


           3.          Stock Subject to the Plan.

              3.1      Aggregate Limits. Subject to the provisions of Section 12
of the Plan, the aggregate number of Shares subject to Awards granted under the
Plan is six hundred thousand (600,000) Shares. Shares subject to Awards that are
cancelled, expire or are forfeited shall not be available for re-grant under the
Plan. The Shares subject to the Plan may be either Shares reacquired by the
Company, including Shares purchased in the open market, or authorized but
unissued Shares.


              3.2      Stock Award Limitation. Subject to the provisions of
Section 12 of the Plan, the aggregate number of Shares that may be granted
subject to Stock Awards made under the Plan is six hundred thousand (600,000)
Shares.


              3.3      Discounted Options Limitation. The maximum aggregate
number of Shares underlying Nonstatutory Stock Options with an exercise price of
less than Fair Market Value on the Grant Date that may be granted under Section
8.2 of the Plan is six hundred thousand (600,000) Shares, subject to the
provisions of Section 12 of the Plan.


6



--------------------------------------------------------------------------------


           4.          Administration Of The Plan

              4.1      Procedure.


                (a)      Multiple Administrative Bodies. The Plan shall be
administered by the Board, a Committee and/or their delegates.


                (b)      Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3 promulgated under the Exchange
Act (“Rule 16b-3”), Awards to Officers shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.


                (c)      Other Administration. The Board or a Committee may
delegate to an authorized officer or officers of the Company the power to
approve Awards to individuals eligible to receive Awards under the Plan who are
not subject to Section 16 of the Exchange Act.


                (d)      Delegation of Authority for the Day-to-Day
Administration of the Plan. Except to the extent prohibited by Applicable Law,
the Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.


              4.2      Powers of the Administrator. Subject to the provisions of
the Plan and, in the case of a Committee or delegates acting as the
Administrator, subject to the specific duties delegated to such Committee or
delegates, the Administrator shall have the authority, in its sole discretion:


                (a)      to select the Employees of the Company or its
Affiliates to whom Awards are to be granted hereunder;


                (b)      to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;


                (c)      to determine the type of Award to be granted to the
selected Employees;


                (d)      to approve forms of Award Agreements for use under the
Plan;


                (e)      to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder; such terms and
conditions


7



--------------------------------------------------------------------------------


    include, but are not limited to, the exercise and/or purchase price, the
time or times when an Award may be exercised (which may or may not be based upon
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term and any restriction or limitation regarding any Award or
the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;


                (f)      to correct administrative errors;


                (g)      to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan;


                (h)      to adopt rules and procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures; without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates, which vary with local requirements; and (B) to adopt such
rules and procedures as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;


                (i)      to prescribe, amend and rescind rules and regulations
relating to the Plan;


                (j)      to modify or amend each Award, including, but not
limited to, the acceleration of vesting and/or exercisability; provided,
however, that any such amendment is subject to Section 13 of the Plan and may
not impair any outstanding Award unless agreed to in writing by the Participant;


                (k)      to allow Participants to satisfy withholding tax
amounts by electing to have the Company withhold from the Shares to be issued
upon exercise of a Nonstatutory Stock Option or vesting of a Stock Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld; the Fair Market Value of the Shares to be withheld shall be determined
in such manner and on such date that the Administrator shall determine or, in
the absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined; all elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;


8



--------------------------------------------------------------------------------


                (l)      to authorize conversion or substitution under the Plan
of any or all stock options, stock appreciation rights or other stock awards
held by service providers of an entity acquired by the Company (the “Conversion
Awards”); any conversion or substitution shall be effective as of the close of
the merger or acquisition; unless otherwise determined by the Administrator at
the time of conversion or substitution, all Conversion Awards shall have the
same terms and conditions as Awards generally granted by the Company under the
Plan;


                (m)      to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;


                (n)      to impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation, (A)
restrictions under an insider trading policy and (B) restrictions as to the use
of a specified brokerage firm for such resales or other transfers;


                (o)      to provide, either at the time an Award is granted or
by subsequent action, that an Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Award or as an alternative
thereto, of the Participant to receive, without payment to the Company, a number
of Shares, cash or a combination thereof, the amount of which is determined by
reference to the value of the Award; and


                (p)      to make all other determinations deemed necessary or
advisable for administering the Plan and any Award granted hereunder.


              4.3      Effect of Administrator’s Decision. All decisions,
determinations and interpretations by the Administrator regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of any Award
granted hereunder, shall be final and binding on all Participants and/or other
interested parties. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations, including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.


           5.           Eligibility. Awards may be granted only to Employees of
the Company or any of its Affiliates. Awards may not be granted to (a)
Consultants or (b) Directors unless such Directors otherwise qualify as an
Employee of the Company or one of its Affiliates.

9



--------------------------------------------------------------------------------


           6.           Term of Plan. The Plan shall become effective upon its
adoption by the Company. It shall continue in effect for a term of ten (10)
years, unless terminated earlier under Section 13 of the Plan.

           7.           Term of Award. The term of each Award shall be
determined by the Administrator and stated in the Award Agreement. In the case
of an Option, the term shall be ten (10) years from the Grant Date or such
shorter term as may be provided in the Award Agreement.

           8.           Options. The Administrator may grant an Option or
provide for the grant of an Option as a material employment inducement to newly
hired officers and key employees of the Company and its Affiliates, either from
time to time in the discretion of the Administrator or automatically upon the
occurrence of specified events, including, without limitation, the achievement
of performance goals, or the satisfaction of an event or condition within the
control of the Awardee or within the control of others.

              8.1      Option Agreement. Each Option Agreement shall contain
provisions regarding (i) the number of Shares that may be issued upon exercise
of the Option, (ii) the type of Option, (iii) the exercise price of the Shares
and the means of payment for the Shares, (iv) the term of the Option, (v) such
terms and conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions and (vii) such further terms
and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.


              8.2      Exercise Price. The per share exercise price for the
Shares to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


                (a)      In the case of a Nonstatutory Stock Option that is not
part of a Conversion Award, the per Share exercise price shall be no less than
75% of the Fair Market Value per Share on the Grant Date.


                (b)      At the Administrator’s discretion, a Nonstatutory Stock
Option that is part of a Conversion Award may be granted in substitution and/or
conversion of options of an acquired entity, with a per Share exercise price of
less than 100% of the Fair Market Value per Share on the date of such
substitution and/or conversion.


              8.3      No Option Repricings. Other than in connection with a
change in the Company’s capitalization (as described in Section 12.1 of the
Plan), the exercise price of an Option may not be reduced without shareholder
approval.


10



--------------------------------------------------------------------------------


              8.4      Vesting Period and Exercise Dates. Options granted under
this Plan shall vest and/or be exercisable at such time and in such installments
during the period prior to the expiration of the Option’s term as determined by
the Administrator. The Administrator shall have the right to make the timing of
the ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any
Participant’s right to exercise all or part of the Option.


              8.5      Form of Consideration. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment, either through the terms of the Option Agreement or at the
time of exercise of an Option. Acceptable forms of consideration may include:



                (a)      cash;


                (b)      check or wire transfer (denominated in U.S. Dollars);


                (c)      subject to any conditions or limitations established by
the Administrator, other Shares which (A) in the case of Shares acquired upon
the exercise of an Option, have been owned by the Participant for more than six
months on the date of surrender and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;


                (d)      consideration received by the Company under a
broker-assisted sale and remittance program acceptable to the Administrator;


                (e)      such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or


                (f)      any combination of the foregoing methods of payment.


           9.          Exercise of Option.

              9.1      Procedure for Exercise; Rights as a Shareholder.


                (a)      Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the respective Award
Agreement. Unless the Administrator provides otherwise, (A) no Option may be
exercised during any


11



--------------------------------------------------------------------------------


    leave of absence other than an approved personal or medical leave with an
employment guarantee upon return, (B) an Option shall continue to vest during
any authorized leave of absence and such Option may be exercised to the extent
vested and exercisable upon the Awardee’s return to active employment status.


                (b)      Options shall be deemed exercised when the Company
receives (A) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option; (B) full
payment for the Shares with respect to which the related Option is exercised;
and (C) payment of all applicable withholding taxes.


                (c)      Shares issued upon exercise of an Option shall be
issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her spouse. Unless provided otherwise by
the Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.


                (d)      The Company shall issue (or cause to be issued) such
Shares as administratively practicable after the Option is exercised. An Option
may not be exercised for a fraction of a Share.


              9.2      Effect of Termination of Employment on Nonstatutory Stock
Options.


                (a)      Generally. Unless otherwise provided for by the
Administrator in an Award Agreement, upon an Awardee’s Termination of Employment
other than as a result of circumstances described in Sections 9.2(b), (c) and
(d) below, any outstanding Nonstatutory Stock Option granted to such Awardee,
whether vested or unvested, to the extent not theretofore exercised, shall
terminate immediately upon the Awardee’s Termination of Employment.


                (b)      Disability or Retirement of Awardee. Unless otherwise
provided for by the Administrator, upon an Awardee’s Termination of Employment
as a result of the Awardee’s disability or retirement due to age in accordance
with the Company’s or its Affiliate’s policies, all outstanding Nonstatutory
Stock Options granted to such Awardee shall immediately become fully vested and
exercisable and the Participant may exercise such Option until the earlier of
(A) three (3) years following Awardee’s disability or retirement or (B) the
expiration of the term of such Option. If the Participant does not exercise such
Option within the time specified, the Option (to the extent not exercised) shall
automatically terminate.


12



--------------------------------------------------------------------------------


                (c)      Death of Awardee. Unless otherwise provided for by the
Administrator, upon an Awardee’s Termination of Employment as a result of the
Awardee’s death, all outstanding Nonstatutory Stock Options granted to such
Awardee shall immediately become fully vested and exercisable and the
Participant may exercise such Option until the earlier of (A) one (1) year
following the Awardee’s death or (B) the expiration of the term of such Option.
If a Nonstatutory Stock Option is held by the Awardee when he or she dies, such
Option may be exercised by the beneficiary designated by the Awardee (as
provided in Section 14 of the Plan), the executor or administrator of the
Awardee’s estate or, if none, by the person(s) entitled to exercise the
Nonstatutory Stock Option under the Awardee’s will or the laws of descent or
distribution. If the Nonstatutory Stock Option is not so exercised within the
time specified, such Option (to the extent not exercised) shall automatically
terminate.


                (d)      Voluntary Severance Incentive Program. Upon an
Awardee’s Termination of Employment as a result of participation in a voluntary
severance incentive program of the Company or an Affiliate approved by the Board
or a Committee, unless provided otherwise pursuant to the terms of such
voluntary severance incentive program, all outstanding Nonstatutory Stock
Options granted to such Awardee shall immediately become fully vested and
exercisable and the Participant may exercise such Option until the earlier of
(A) three (3) months following the Awardee’s Termination of Employment (or such
other period of time as provided for by the Administrator) or (B) the expiration
of the term of such Option. If, after Awardee’s Termination of Employment, the
Participant does not exercise his or her Nonstatutory Stock Option within the
time specified, the Option (to the extent not exercised) shall automatically
terminate.


                (e)      Divestiture. If an Awardee will cease to be an Employee
because of a divestiture by the Company, prior to such Termination of
Employment, the Administrator may, in its sole discretion, make some or all of
the outstanding Nonstatutory Stock Options granted to the Awardee become fully
vested and exercisable and provide that such Options remain exercisable for a
period of time to be determined by the Administrator. The determination of
whether a divestiture will occur shall be made by the Administrator in its sole
discretion. If, after the close of the divestiture, the Participant does not
exercise the Nonstatutory Stock Option within the time specified therein, such
Option (to the extent not exercised) shall automatically terminate.


13



--------------------------------------------------------------------------------


                (f)      Work Force Restructuring or Similar Program. If an
Awardee will cease to be an Employee because of a work force restructuring or
similar program, prior to such Termination of Employment, the Administrator may,
in its sole discretion, make some or all of the outstanding Nonstatutory Options
granted to the Awardee become fully vested and exercisable and provide that such
Options remain exercisable for a period of time to be determined by the
Administrator. The determination of whether a work force restructuring will
occur shall be made by the Administrator in its sole discretion. If, after
Awardee’s Termination of Employment, the Participant does not exercise his or
her Nonstatutory Stock Option within the time specified therein, such Option (to
the extent not exercised) shall automatically terminate.


           10.           Stock Awards.

              10.1      Stock Award Agreement. Each Stock Award Agreement shall
contain provisions regarding (i) the number of Shares subject to such Stock
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment for the Shares, (iii) the performance
criteria, if any, and level of achievement versus these criteria that shall
determine the number of Shares granted, issued, retainable and/or vested, (iv)
such terms and conditions on the grant, issuance, vesting and/or forfeiture of
the Shares as may be determined from time to time by the Administrator, (v)
restrictions on the transferability of the Stock Award and (vi) such further
terms and conditions in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.


              10.2      Restrictions and Performance Criteria. The grant,
issuance, retention and/or vesting of each Stock Award may be subject to such
performance criteria and level of achievement of such criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations, completion of service by the
Awardee, or such other factor as the Administrator shall deem appropriate.


              10.3      Forfeiture. Unless otherwise provided for by the
Administrator, upon the Awardee’s Termination of Employment (other than as
provided below in Sections 10(d), (e) and (f)), the Stock Award and the Shares
subject thereto shall be forfeited, provided that to the extent that the
Participant purchased any Shares, the Company shall have a right to repurchase
the unvested Shares at the original price paid by the Participant.


              10.4      Disability or Retirement of Awardee. Unless otherwise
provided for by the Administrator, if an Awardee’s Termination of Employment is
due to the Awardee’s disability or retirement due to age in accordance with the
Company’s or its Affiliate’s policies, all outstanding Stock Awards granted to
such Awardee shall continue to vest, provided the following conditions are met:


14



--------------------------------------------------------------------------------


                (a)      The Awardee shall not render services for any
organization or engage directly or indirectly in any business which, in the
opinion of the Administrator, competes with, or is in conflict with the interest
of, the Company. The Awardee shall be free, however, to purchase as an
investment or otherwise stock or other securities of such organizations as long
as they are listed upon a recognized securities exchange or traded
over-the-counter, or as long as such investment does not represent a substantial
investment to the Awardee or a significant (greater than 10%) interest in the
particular organization. For purposes of this subsection, a company (other than
an Affiliate) which is engaged in the business of producing, leasing or selling
products or providing services of the type now or at any time hereafter made or
provided by the Company or any of its Affiliates shall be deemed to compete with
the Company;


                (b)      The Awardee shall not, without prior written
authorization from the Company, use in other than the business of the Company or
any of its Affiliates, any confidential information or material relating to the
business of the Company or its Affiliates, either during or after employment
with the Company or any of its Affiliates;


                (c)      The Awardee shall disclose promptly and assign to the
Company or one of its Affiliates, as appropriate, all right, title and interest
in any invention or idea, patentable or not, made or conceived by the Awardee
during employment by the Company or any of its Affiliates, relating in any
manner to the actual or anticipated business, research or development work of
the Company or any of its Affiliates and shall do anything reasonably necessary
to enable the Company or one of its Affiliates, as appropriate, to secure a
patent where appropriate in the United States and in foreign countries; and


                (d)      An Awardee retiring due to age shall render, as a
Consultant and not as an Employee, such advisory or consultative services to the
Company as shall be reasonably requested in writing from time to time by the
Administrator, consistent with the state of the retired Awardee’s health and any
employment or other activities in which such Awardee may be engaged. For
purposes of this Plan, the Awardee shall not be required to devote a major
portion of time to such services and shall be entitled to reimbursement for any
reasonable out-of-pocket expenses incurred in connection with the performance of
such services.


              10.5      Death of Awardee. Unless otherwise provided for by the
Administrator, if an Awardee’s Termination of Employment is due to his or her
death, a portion of each outstanding Stock Award granted to such Awardee shall
immediately vest and all forfeiture provisions and repurchase rights shall lapse
as to a prorated number of shares


15



--------------------------------------------------------------------------------


  determined by dividing the number of whole months since the Grant Date by the
number of whole months between the Grant Date and the date that the Stock Award
would have fully vested (as provided for in the Stock Award Agreement). The
vested portion of the Stock Award shall be delivered to the Participant (if no
longer held by the Awardee), the beneficiary designated by the Awardee (as
provided in Section 14 of the Plan), the executor or administrator of the
Awardee’s estate or, if none, by the person(s) entitled to receive the vested
Stock Award under the Awardee’s will or the laws of descent or distribution.


              10.6      Voluntary Severance Incentive Program. Upon an Awardee’s
Termination of Employment as a result of participation in a voluntary severance
incentive program of the Company or an Affiliate approved by the Administrator,
then unless provided otherwise pursuant to the terms of such voluntary severance
incentive program, a portion of each outstanding Stock Award granted to such
Awardee shall immediately vest and all forfeiture provisions and repurchase
rights shall lapse as to a prorated number of shares determined by dividing the
number of whole months since the Grant Date by the number of whole months
between the Grant Date and the date that the Stock Award would have fully vested
(as provided for in the Stock Award Agreement).


              10.7      Divestiture. If an Awardee will cease to be an Employee
because of a divestiture by the Company, prior to such Termination of
Employment, the Administrator may, in its sole discretion, accelerate the
vesting of a portion of any outstanding Stock Award granted to such Awardee and
provide that all forfeiture provisions and repurchase rights shall lapse as to a
prorated number of shares determined by dividing the number of whole months
since the Grant Date by the number of whole months between the Grant Date and
the date that the Stock Award would have fully vested (as provided for in the
Stock Award Agreement). The determination of whether a divestiture will occur
shall be made by the Administrator in its sole discretion.


              10.8      Work Force Restructuring or Similar Program. If an
Awardee will cease to be an Employee because of a work force restructuring by
the Company, prior to such Termination of Employment, the Administrator may, in
its sole discretion, accelerate the vesting of a portion of any outstanding
Stock Award granted to such Awardee and provide that all forfeiture provisions
and repurchase rights shall lapse as to a prorated number of shares determined
by dividing the number of whole months since the Grant Date by the number of
whole months between the Grant Date and the date that the Stock Award would have
fully vested (as provided for in the Stock Award Agreement). The determination
of whether a work force restructuring will occur shall be made by the
Administrator in its sole discretion.


16



--------------------------------------------------------------------------------


              10.9      Rights as a Shareholder. Unless otherwise provided by
the Administrator, the Participant shall have the rights equivalent to those of
a shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.


           11.          Non-Transferability of Awards. Unless determined
otherwise by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by
beneficiary designation, will or by the laws of descent or distribution. The
Administrator may make an Award transferable to an Awardee’s family member or
any other person or entity. If the Administrator makes an Award transferable,
either at the time of grant or thereafter, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate, and any
transferee shall be deemed to be bound by such terms upon acceptance of such
transfer.

           12.          Adjustments upon Changes in Capitalization, Dissolution,
Merger or Asset Sale.

              12.1      Changes in Capitalization. Subject to any required
action by the shareholders of the Company, (i) the number and kind of Shares
covered by each outstanding Award, (ii) the price per Share subject to each such
outstanding Award and (iii) the Share limitations set forth in Section 3 of the
Plan, shall be proportionately adjusted for any increase or decrease in the
number or kind of issued shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.


              12.2      Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Option to be
fully vested and exercisable until ten (10) days prior to such transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse prior to the transaction, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.


17



--------------------------------------------------------------------------------


              12.3      Change in Control. In the event there is a Change in
Control of the Company, as determined by the Board or a Committee, the Board or
Committee may, in its discretion, (i) provide for the assumption or substitution
of, or adjustment to, each outstanding Award; (ii) accelerate the vesting of
Options and terminate any restrictions on Cash Awards or Stock Awards; and (iii)
provide for the cancellation of Awards for a cash payment to the Participant.


           13.          Amendment and Termination of the Plan.

              13.1      Amendment and Termination. The Administrator may amend,
alter or discontinue the Plan or any Award Agreement, but any such amendment
shall be subject to approval of the shareholders of the Company in the manner
and to the extent required by Applicable Law. In addition, without limiting the
foregoing, unless approved by the shareholders of the Company, no such amendment
shall be made that would:


                (a)      reduce the minimum exercise price for Options granted
under the Plan;


                (b)      reduce the exercise price of outstanding Options; or


                (c)      change the class of persons eligible to receive Awards
under the Plan.


              13.2      Effect of Amendment or Termination. No amendment,
suspension or termination of the Plan shall impair the rights of any Award,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.


              13.3      Effect of the Plan on Other Arrangements. Neither the
adoption of the Plan by the Board or a Committee nor the submission of the Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including, without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.


18



--------------------------------------------------------------------------------


           14.          Designation of Beneficiary.

              14.1      An Awardee may file a written designation of a
beneficiary who is to receive the Awardee’s rights pursuant to Awardee’s Award
or the Awardee may include his or her Awards in an omnibus beneficiary
designation for all benefits under the Plan. To the extent that Awardee has
completed a designation of beneficiary while employed with the Company, such
beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
Applicable Law.


              14.2      Such designation of beneficiary may be changed by the
Awardee at any time by written notice. In the event of the death of an Awardee
and in the absence of a beneficiary validly designated under the Plan who is
living at the time of such Awardee’s death, the Administrator shall allow the
executor or administrator of the estate of the Awardee to exercise the Award, or
if no such executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator, in its discretion, may allow the spouse or
one or more dependents or relatives of the Awardee to exercise the Award to the
extent permissible under Applicable Law.


           15.          No Right to Awards or to Employment. No person shall
have any claim or right to be granted an Award and the grant of any Award shall
not be construed as giving an Awardee the right to continue in the employ of the
Company or its Affiliates. Further, the Company and its Affiliates expressly
reserve the right, at any time, to dismiss any Employee or Awardee at any time
without liability or any claim under the Plan, except as provided herein or in
any Award Agreement entered into hereunder.

           16.          Legal Compliance. Shares shall not be issued pursuant to
the exercise of an Option or Stock Award unless the exercise of such Option or
Stock Award and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

           17.          Inability to Obtain Authority. To the extent the Company
is unable to or the Administrator deems it infeasible to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.

           18.          Notice. Any written notice to the Company required by
any provisions of this Plan shall be addressed to the Secretary of the Company
and shall be effective when received by the Company.


19



--------------------------------------------------------------------------------


           19.          Governing Law; Interpretation of Plan and Awards.

              19.1      This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the substantive laws, but not the choice of
law rules, of the state of Delaware.


              19.2      In the event that any provision of the Plan or any Award
granted under the Plan is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of the terms of the Plan
and/or Award shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.


              19.3      The headings preceding the text of the sections hereof
are inserted solely for convenience of reference, and shall not constitute a
part of the Plan, nor shall they affect its meaning, construction or effect.


              19.4      The terms of the Plan and any Award shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.


           20.          Limitation on Liability. The Company and any Affiliate
that is in existence or hereafter comes into existence shall not be liable to a
Participant, an Employee an Awardee or any other persons as to:

              20.1      The Non-Issuance of Shares. The non-issuance or sale of
Shares as to which the Company has been unable to obtain from any regulatory
body having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any shares hereunder; and


              20.2      Tax Consequences. Any tax consequence expected, but not
realized, by any Participant, Employee, Awardee or other person due to the
receipt, exercise or settlement of any Option or other Award granted hereunder.


           21.          Unfunded Plan. Insofar as it provides for Awards, the
Plan shall be unfunded. Although bookkeeping accounts may be established with
respect to Awardees who are granted Stock Awards under this Plan, any such
accounts will be used merely as a bookkeeping convenience. The Company shall not
be required to segregate any assets which may at any time be represented by
Awards, nor shall this Plan be construed as providing for such segregation, nor
shall the Company nor the Administrator be deemed to be a trustee of stock or
cash to be awarded under the Plan. Any liability of the Company to any
Participant with respect to an Award shall be based solely upon any contractual
obligations which may be created by the Plan;


20



--------------------------------------------------------------------------------


no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Administrator shall be required to give any security or bond for the performance
of any obligation which may be created by this Plan.


21



--------------------------------------------------------------------------------



NONSTATUTORY STOCK OPTION AWARD AGREEMENT



           This Award Agreement is made as of [Insert Date], between BALLY TOTAL
FITNESS HOLDING CORPORATION, a Delaware corporation (the “Company”), and [Insert
Name], an employee of the Company or one or more of its Affiliates (the
“Employee”).


           WHEREAS, the Company has heretofore adopted the Bally Total Fitness
Holding Corporation Employment Inducement Award Equity Incentive Plan (the
“Plan”);

           WHEREAS, the Company wishes to grant a Nonstatutory Stock Option
Award to the Employee (the “Award”); and

           WHEREAS, in accordance with and subject to the terms and provisions
of the Plan, this Award Agreement shall evidence the Award.

           NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties hereto, the parties hereto hereby
agree as follows:


           1.          Grant of Award. The Company hereby grants to the Employee
the right and option (the “Option”) to purchase all or any part of an aggregate
of [Insert Number] shares of the Common Stock of the Company (the “Shares”)
(such number being subject to adjustment as set forth herein and in the Plan )
on the terms and conditions set forth herein and in the Plan.

           2.          Type of Option. The Option granted under this Award
Agreement is a Nonstatutory Stock Option and shall not be treated by the Company
or the Employee as an Incentive Stock Option for federal income tax purposes.

           3.          Option Price. The option price of the Shares covered by
the Option is $[Insert Amount] per Share.

           4.          Term of Option.

                         (a)         The term of the Option shall be for a
period of ten (10) years from the date hereof, subject to earlier termination as
hereinafter provided.




--------------------------------------------------------------------------------


                         (b)         Prior to its expiration or termination, and
except as hereinafter provided, the Option may be exercised within the following
time limitations:

                           (i)         After [one (1) year] from the date of
this Agreement, it may be exercised as to not more than [one-third (1/3)] of the
Shares originally subject to the Option.


                           (ii)         After [two (2) years] from the date of
this Agreement, it may be exercised as to not more than an aggregate of
[two-thirds (2/3)] of the Shares originally subject to the Option.


                           (iii)         After [three (3)] years from the date
of this Agreement, it may be exercised as to [any part or all] of the Shares
originally subject to the Option.


           5.          Exercise of Option

                         (a)         In order to exercise the Option, the person
or persons entitled to exercise shall notify [Charles Schwab Employee Stock Plan
Services] of the number of full Shares with respect to which the Option is to be
exercised utilizing the cashless exercise program and procedures that the
Company has established and communicated to the Employee. The exercise price for
the Shares to be purchased shall be paid in accordance with such cashlesss
exercise program and procedures.

                         (b)         If at any time during the term of this
Option the Company discontinues its cashless exercise program, then in order to
exercise the Option, the person or persons entitled to exercise it shall deliver
to the Secretary of the Company, or such other person designated for this
purpose, written notice of the number of full Shares with respect to which the
Option is to be exercised. The notice shall be accompanied by payment in full
for any Shares being purchased. Such payment shall be in cash, or, upon approval
of the Committee, by certificates of Shares held for more than six (6) months,
duly endorsed in blank, equal in value to the purchase price of the Shares to be
purchased based upon their Fair Market Value on the date of exercise, or, upon
approval of the Committee, by a combination of cash and Shares. No fractional
Shares shall be issued.


2



--------------------------------------------------------------------------------


                         (c)         No Shares shall be issued until full
payment therefor has been made, and the Employee shall have none of the rights
of a shareholder in respect of such Shares until they are so issued.

           6.          Nontransferability. The Option shall not be transferable
other than (a) by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Employee, only by him or her, or in
the event of death, his or her designated beneficiary, or in the event of
disability, his or her personal representative, (b) pursuant to a qualified
domestic relations order, as defined in Section 414(p) the Internal Revenue Code
of 1986, as amended (the “Code”), (c) to the spouse, children, grandchildren or
parents of the Employee (the “Immediate Family Members”), (d) to a trust or
trusts for the exclusive benefit of the Employee or the Immediate Family
Members, (e) to a partnership or limited liability company in which the Employee
and/or the Immediate Family Members are the only partners or members or (f) to
an entity exempt from federal income tax pursuant to Section 501(c)(3) of the
Code or any successor provision. Following a transfer, the Option shall continue
to be subject to the same terms and conditions of this Award Agreement and the
Plan as were applicable immediately prior to the transfer.

           7.          Termination of Employment. In the event that the
employment of the Employee is terminated (other than by reason of death,
disability or retirement), then (a) the Option may be exercised by the Employee
(to the extent that he or she shall have been entitled to do so at the
termination of his or her employment) at any time within ninety (90) days after
such termination, but not beyond the original term hereof, and (b) the portion
of the Option that has not vested as of the date of the termination of the
Employee’s employment shall automatically terminate. So long as the Employee
continues to be an employee of the Company or of one or more of its Affiliates,
the Option shall not be affected by any change in the Employee’s duties or
position. Nothing in this Award Agreement shall confer upon the Employee any
right to continue in the employ of the Company or any of its Affiliates or to
interfere in any way with the right of the Company or any Affiliate to terminate
his or her employment at any time. Anything herein contained to the contrary
notwithstanding, in the event of any termination of the Employee’s employment
for cause, the Option, to the extent not theretofore exercised, shall
automatically


3



--------------------------------------------------------------------------------


terminate.

           8.          Death of the Employee. If the Employee dies while he or
she is employed by the Company or one or more of its Affiliates, then the Option
may be exercised in full by the Employee’s designated beneficiary at any time
within three hundred sixty five (365) days after the Employee’s death, but not
beyond the original term hereof. If the Employee dies within ninety (90) days
after the termination of his or her employment with the Company or one or more
of its Affiliates, then the Option may be exercised by the Employee’s designated
beneficiary (to the extent that the Employee would have been entitled to do so
at the date of his or her death) at any time within three hundred sixty five
(365) days after the Employee’s death, but not beyond the original term hereof.

           9.          Disability of the Employee. If the employment of the
Employee terminates on account of his or her having become disabled, as defined
in Section 22(e)(3) of the Code, then the Option may be exercised in full by the
Employee or the Employee’s personal representative at any time within three
hundred and sixty five (365) days after the date on which his or her employment
terminated, but not beyond the original term hereof.

           10.          Retirement of the Employee. If the employment of the
Employee terminates by reason of the Employee’s retirement on or after the
Employee’s attainment of age sixty five (65), then the Option may be exercised
in full by the Employee at any time within three hundred sixty five (365) days
after the date on which his or her employment terminated, but not beyond the
original term hereof.

           11.          Taxes.

                         (a)         The Company shall have the right to require
an individual entitled to receive Shares pursuant to the exercise of this Option
to pay to the Company the amount of any taxes that the Company is or will be
required to withhold with respect to such Shares before the certificate for such
Shares is delivered pursuant to the Option. The Company may elect to deduct such
taxes from any other amounts then payable to the Employee in cash or Shares or
from any other amounts payable to the Employee ay any time thereafter.


4



--------------------------------------------------------------------------------


                         (b)         Upon approval of the Committee, the
Employee may elect to satisfy his or her tax liability with respect to the
exercise of the Option by having the Company withhold Shares otherwise issuable
upon exercise of the Option; provided, however, that if the Employee is subject
to Section 16(b) of the Exchange Act at the time that the Option is exercised,
such election must satisfy the requirements of Rule 16b-3.

           12.          Adjustments Upon Changes in Capitalization. In the event
of changes in all of the outstanding Shares by reason of stock dividends, stock
splits, reclassifications, recapitalizations, mergers, consolidations,
combinations or exchanges of Shares, separations, reorganizations, liquidations
or similar events, or in the event of extraordinary cash or non-cash dividends
being declared with respect to outstanding Shares, or similar transactions or
events, the number and class of Shares subject to the Option hereby granted, the
option price and all other applicable provisions thereof shall, subject to the
provisions of the Plan, be correspondingly equitably adjusted by the Committee
(which adjustment may, but need not, include payment to the holder of the
Option, in cash or in shares, in an amount equal to the difference between the
option price and the then current Fair Market Value of the Shares subject to the
Option as equitably determined by the Committee), as it shall decide in its sole
discretion. The foregoing adjustment and the manner of application of the
foregoing provisions shall be determined by the Committee, in its sole
discretion. Any such adjustment may provide for the elimination of any
fractional Share which might otherwise be subject to the Option.

           13.          Delivery of Shares upon Exercise of Option. Delivery of
certificates for Shares pursuant to the exercise of this Option may be postponed
by the Company for such period as may be required for it with reasonable
diligence to comply with any applicable requirements of any federal, state or
local law or regulation or any administrative or quasi-administrative
requirement applicable to the sale, issuance, distribution or delivery of such
Shares. The Committee may, in its sole discretion, require the holder of the
Option to furnish the Company with appropriate representations and a written
investment agreement prior to the exercise of the Option and the delivery of any
Shares pursuant to the Option.


5



--------------------------------------------------------------------------------


           14.          Incorporation of Provisions of the Plan. All of the
terms and provisions of the Plan, pursuant to which this Award is granted, are
hereby incorporated by reference and made a part hereof as if specifically set
forth herein, and to the extent of any conflict between this Award Agreement and
the terms and provisions of the Plan, the Plan shall control. Without limiting
the generality of the foregoing sentence and notwithstanding any other provision
of this Award Agreement, the Option shall be granted effective only upon the
authorization of the Committee. To the extent any capitalized terms used in this
Award Agreement are not otherwise defined herein, they shall have the meaning
set forth in the Plan.

           15.          Invalidity of Provisions. The invalidity or
unenforceability of any provision of this Award Agreement as a result of a
violation of any state or federal law, or of the rules or regulations of any
governmental body or any securities exchange, shall not affect the validity or
enforceability of the remainder of this Award Agreement.

           16.           Interpretation. All decisions or interpretations made
by the Committee with regard to any question arising under the Plan or this
Award Agreement shall be binding and conclusive on the Company, the Employee and
any other interested parties.


           IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
executed by its duly authorized officer, and the Employee has hereunto set his
or her hand, all as of the day and year first written above.


  BALLY TOTAL FITNESS HOLDING CORPORATION



  By:

--------------------------------------------------------------------------------

  Its: Senior Vice President



  EMPLOYEE



 

--------------------------------------------------------------------------------

  Social Security Number:

--------------------------------------------------------------------------------